ON MOTION FOR REHEARING.
A trustee who has been given the power to borrow money and execute notes therefor has incidental authority to include such terms and conditions as are usually contained in such instruments. Cocke v. Bank of Dawson, 180 Ga. 714, 720 (180 S. E. 711). At the time the contracts involved in this case were executed, stipulations to pay attorneys5 fees were customarily inserted in notes for borrowed money, the law as to contracts for the payment of attorneys5 fees having been changed since the dates of the contracts involved in Bolles v. Munnerlyn, 83 Ga. 727 (10 S. E. 365), and Wagnon v. Pease, 104 Ga. 417 (30 S. E. 895). See Ga. L. 1890-1, p. 221; Ga. L. 1900, p. 53; Code, § 20-506. There is no merit in the contention that the contracts here under consideration were void as to attorneys5 fees. A different conclusion is not required by decisions to the effect that for jurisdictional purposes attorneys5 fees are considered as principal. Other questions discussed in the motion for a rehearing are sufficiently dealt with in the original opinion.